Appeals from an order of the Supreme Court, Orleans County (James P. Punch, A.J.), entered March 14, 2012. The order granted the cross motion of defendant Gerald J. Glogowski for summary judgment, dismissed the complaint against defendant Gerald J. Glogowski and denied the motion of defendant John T. Nothnagle, Inc., doing business as Nothnagle Realtors, for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Scudder, P.J., Smith, Centra and Lindley, JJ.